Exhibit 10.19
Confidential

         
50
  Purchase Order    996094
Datron World Communications, Inc.
  Page    1
3030 Enterprise Court
  Date    7/5/2011
Vista CA 92081
  Buyer    HMontgomery
Phone: (760) 597-1500
       
 
       
 
  Ship Via    AMERICAN CARGO
 
  FOB    SHIPPING POINT
 
  Terms    NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                                  Line   Qty Ordered     Qty Due
    UOM   Item Description   Due Date     Unit Price     Ext. Price  
1
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST                
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                               
2
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST                
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                               
3
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST                
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                               
4
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST                
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                               
5
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST                

                                   
Buyer/Purchasing Agent
  Date       Manager   Date    

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.19
Confidential

         
51
  Purchase Order    996094
Datron World Communications, Inc.
  Page    2
3030 Enterprise Court
  Date    7/5/2011
Vista CA 92081
  Buyer    HMontgomery
Phone: (760) 597-1500
       
 
       
 
  Ship Via    AMERICAN CARGO
 
  FOB    SHIPPING POINT
 
  Terms    NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                                  Line   Qty Ordered     Qty Due
    UOM   Item Description   Due Date     Unit Price     Ext. Price  
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                               
6
    ******     ******   EA   701614     ******     ******     ******            
            AUDIO CIPHERING HANDSET,AFGHAN,UNTEST        
 
          Manufacturer       Mfg Part Number                        
 
          TCC-CRYPT       401-25470 (AFGHAN)                        
 
                                                    FAR 52.244-6, entitled
“Subcontracts for Commercial Items and Commercial Components” and the clauses
listed therein. The complete text of the Federal Acquisition Regulations (FARs)
are available at http://www.arnet.gov/far/ . FAR 52.211-15, entitled “Defense
Priority and Allocation Requirement”. This is a DO rated order and the Supplier
shall follow all the requirements of the Defense Priorities and Allocations
System regulation (15 CFR 700). The complete text of the Federal Acquisition
Regulations (FARs) are available at http://www.arnet.gov/far/ . The complete
text of the Code of Federal Regulations (CFR) is available at
http://ecfr.gpoaccess.gov/ . This is W15P7T-09-D-D212 DOA7 rated.              
      SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS                            
AMERICAN CARGO SERVICES PHONE: 800-508-4888                             SEND ALL
INVOICES TO: BILLUS@DTWC.COM                
 
                                  Total:     3,990,000.00  

                                   
Buyer/Purchasing Agent
  Date       Manager   Date    

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

 